        Case 4:21-cv-06463-DMR Document 1 Filed 08/20/21 Page 1 of 7



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Rd, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Cynthia Carter
12
13
                         UNITED STATES DISTRICT COURT
14                      NORTHERN DISTRICT OF CALIFORNIA
15                          SAN FRANCISCO DIVISION
16
17 Cynthia Carter,                         Case No.:
18
                      Plaintiff,           COMPLAINT FOR DAMAGES
19
20        vs.                              FOR VIOLATIONS OF:
                                            1. THE FAIR DEBT COLLECTION
21
   Professional Bureau of Collections of    PRACTICES ACT; AND
22 Maryland, Inc.,                          2. THE ROSENTHAL FAIR DEBT
                                            COLLECTION PRACTICES ACT
23
                      Defendant.
24                                         JURY TRIAL DEMANDED
25
26
27
28
         Case 4:21-cv-06463-DMR Document 1 Filed 08/20/21 Page 2 of 7



 1         Plaintiff, Cynthia Carter (hereafter “Plaintiff”), by undersigned counsel, brings
 2
     the following complaint against Professional Bureau of Collections of Maryland, Inc.
 3
 4 (hereafter “Defendant”) and alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s repeated violations of the Fair Debt
 7
 8 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and repeated
 9 violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788,
10
   et seq. (“Rosenthal Act”).
11
12         2.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), Cal. Civ.
13
     Code 1788.30(f), 28 U.S.C. § 1331 and 28 U.S.C. § 1367.
14
           3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
15
16 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
17
     where Defendant transacts business in this district.
18
19                                          PARTIES

20         4.     Plaintiff is an adult individual residing in Anticoh, California, and is a
21
     “person” as defined by 47 U.S.C. § 153(39) and Cal Civ. Code § 1788.2(g).
22
23         5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3), and is a

24 “debtor” as defined by Cal. Civ. Code § 1788.2(h).
25
           6.     Defendant is a business entity located in Greenwood Village, Colorado,
26
27 and is a “person” as the term is defined by 47 U.S.C. § 153(39) and Cal Civ. Code §
28 1788.2(g).


                                                 2
                                                              COMPLAINT FOR DAMAGES
         Case 4:21-cv-06463-DMR Document 1 Filed 08/20/21 Page 3 of 7



 1         7.     Defendant uses instrumentalities of interstate commerce or the mails in a
 2
     business the principle purpose of which is the collection of debts and/or regularly
 3
 4 collects or attempts to collect debts owed or asserted to be owed to another, and is a
 5 “debt collector” as defined by 15 U.S.C.§ 1692a(6).
 6
         8.     Defendant, in the ordinary course of business, regularly, on behalf of
 7
 8 itself or others, engages in the collection of consumer debts, and is a “debt collector”
 9
     as defined by Cal. Civ. Code § 1788.2(c).
10
11                   ALLEGATIONS APPLICABLE TO ALL COUNTS
12
           9.     Plaintiff is a natural person allegedly obligated to pay a debt asserted to
13
14 be owed to a creditor other than Defendant.
15
           10.    Plaintiff’s alleged obligation arises from a transaction in which property,
16
17 services or money was acquired on credit primarily for personal, family or household
18 purposes, is a “debt” as defined by 15 U.S.C. § 1692a(5), and is a “consumer debt” as
19
     defined by Cal. Civ. Code § 1788.2(f).
20
21         11.    At all times mentioned herein where Defendant communicated with any
22 person via telephone, such communication was done via Defendant’s agent,
23
   representative or employee.
24
25         12.    Within the last year, Defendant began attempting to contact Plaintiff in
26
     an attempt to collect a debt.
27
           13.    In June of 2021, Defendant reported the debt to the credit bureaus.
28


                                                 3
                                                              COMPLAINT FOR DAMAGES
         Case 4:21-cv-06463-DMR Document 1 Filed 08/20/21 Page 4 of 7



 1         14.    During the week of June 7, 2021, Defendant sent several text messages to
 2
     Plaintiff in an attempt to get Plaintiff to enter into a payment plan in order to settle the
 3
 4 debt.
 5         15.    In its messages, Defendant failed to disclose that the communication was
 6
     from a debt collector in an attempt to collect a debt.
 7
 8         16.    Defendant’s actions caused Plaintiff a great deal of confusion, stress, and
 9
     anxiety.
10
11
                                             COUNT I
12
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT, 15
13
                           U.S.C. § 1692, et seq.
14
           17.    Plaintiff incorporates by reference all of the above paragraphs of this
15
16 complaint as though fully stated herein.
17
           18.    The FDCPA was passed in order to protect consumers from the use of
18
     abusive, deceptive and unfair debt collection practices and in order to eliminate such
19
20 practices.
21
           19.    Defendant attempted to collect a debt from Plaintiff and engaged in
22
23 “communications” as defined by 15 U.S.C. § 1692a(2).
24         20.    Defendant engaged in conduct, the natural consequence of which was to
25
     harass, oppress, or abuse Plaintiff, in connection with the collection of a debt, in
26
27 violation of 15 U.S.C. § 1692d.
28


                                                  4
                                                                COMPLAINT FOR DAMAGES
         Case 4:21-cv-06463-DMR Document 1 Filed 08/20/21 Page 5 of 7



 1         21.    Defendant used false, deceptive, or misleading representations or means
 2
     in connection with the collection of a debt, in violation of 15 U.S.C. § 1692e.
 3
 4         22.    Defendant used false representations or deceptive means to collect or
 5 attempt to collect a debt or obtain information concerning the Plaintiff, in violation of
 6
   15 U.S.C.§ 1692e(10).
 7
 8         23.    Defendant, in communicating with Plaintiff, failed to disclose that it was
 9
     a debt collector and that the communication was an attempt to collect a debt, in
10
11 violation of 15 U.S.C. § 1692e(11).
12         24.    Defendant used unfair and unconscionable means to collect a debt, in
13
     violation of 15 U.S.C. § 1692f.
14
15         25.    The foregoing acts and/or omissions of Defendant constitute numerous
16 and multiple violations of the FDCPA, including every one of the above-cited
17
   provisions.
18
19         26.    Plaintiff has been harmed and is entitled to damages as a result of
20
     Defendant’s violations.
21
22                                         COUNT II
23
           VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
24                PRACTICES ACT, Cal. Civ. Code § 1788, et seq.
25
           27.    Plaintiff incorporates by reference all of the above paragraphs of this
26
27 complaint as though fully stated herein.
28


                                                5
                                                             COMPLAINT FOR DAMAGES
         Case 4:21-cv-06463-DMR Document 1 Filed 08/20/21 Page 6 of 7



 1         28.    The Rosenthal Act was passed to prohibit debt collectors from engaging
 2
     in unfair and deceptive acts and practices in the collection of consumer debts.
 3
 4         29.    Defendant did not comply with the provisions of 15 U.S.C. § 1692, et
 5 seq., in violation of Cal. Civ. Code § 1788.17.
 6
          30. Plaintiff was harmed and is entitled to damages as a result of Defendant’s
 7
 8 violations.
 9
10                                  PRAYER FOR RELIEF
11         WHEREFORE, Plaintiff prays for judgment against Defendant for:
12
                  A. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
13
14                B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);
15                C. Actual damages pursuant to Cal. Civ. Code § 1788.30(a);
16
                  D. Statutory damages of $1,000.00 for knowingly and willfully committing
17
18                   violations pursuant to Cal. Civ. Code § 1788.30(b);
19                E. Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.
20
                     § 1692k(a)(3) and Cal. Civ. Code § 1788.30(c);
21
22                F. Punitive damages; and
23
                  G. Such other and further relief as may be just and proper.
24
25                   TRIAL BY JURY DEMANDED ON ALL COUNTS
26
27
28


                                                 6
                                                             COMPLAINT FOR DAMAGES
       Case 4:21-cv-06463-DMR Document 1 Filed 08/20/21 Page 7 of 7



 1 DATED: August 20, 2021                TRINETTE G. KENT
 2
                                         By: /s/ Trinette G. Kent
 3                                       Trinette G. Kent, Esq.
 4                                       Lemberg Law, LLC
                                         Attorney for Plaintiff, Cynthia Carter
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         7
                                                     COMPLAINT FOR DAMAGES
